Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 8, 2016

                                       No. 04-16-00142-CV

                                      Joseph GONZALEZ,
                                            Appellant

                                                 v.

    BANDERA COUNTY, John A. Culvyhouse, Herlinda Culvyhouse, and Jeff A. Randall,
                                 Appellees

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CV-14-0000236
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
       This is an accelerated appeal from the trial court’s order granting a plea to the jurisdiction
that was signed on February 17, 2016. Appellant Joseph Gonzalez filed his notice of appeal and
a motion for extension of time to file the notice of appeal on March 22, 2016. This court granted
the motion for extension of time. Accordingly, the clerk’s record was due April 1, 2016, ten
days after the notice of appeal was filed. See TEX. R. APP. P. 26.1(b), 35.1(b). The record was not
filed.

        This court notified the Bandera County District Clerk that the clerk’s record was late. See
TEX. R. APP. P. 37.3(a)(1). Our notice required the clerk to either file a motion for extension of
time by April 10 or file the record by April 15. The clerk responded to our notice by stating the
clerk’s record has not been filed because appellant has not paid or made arrangements to pay the
clerk’s fee to prepare the record and appellant is not entitled to the record without paying the fee.

        We order Joseph Gonzalez to provide written proof to this court by April 14, 2016 that
either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have been made
to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without prepayment of the
clerk’s fee. See TEX. R. APP. P. 20.1 and 35.3(a). If appellant fails to file such proof within the
time provided, this appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b).
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court